DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 11/08/2021.
Status of the claims
Claims 1-20 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 and 01/12/2022 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11182379. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitation.  Therefore, they are rejected on the ground of nonstatutory double patenting.
Claims similar as follows:
Instant application
1. A method for directed acyclic graph (DAG) based transaction processing in a distributed ledger, comprising: 
providing, at a distributed ledger framework, a blockchain ledger, the blockchain ledger comprising a plurality of blocks, each block comprising a record of at least one transaction of a plurality of transactions; 
upon receiving instructions to commit a plurality of new transactions to the blockchain ledger, each of the plurality of new transactions being associated with a weight parameter, detecting collisions between the plurality of new transactions; 
generating a directed acyclic graph comprising each of the plurality of new transactions; and 
based upon the generated directed acyclic graph, recording a set of the plurality of new transactions to at least one new block of the blockchain ledger.
2. The method of claim 1, wherein the generated directed acyclic graph is based upon at least the weight parameter of each of the plurality of new transactions.
3. The method of claim 2, wherein at least one of the weight parameters is provided via an input.
4. The method of claim 2, wherein at least one of weight parameters is automatically derived.
5. The method of claim 2, wherein at least one of the weigh parameters is indicated within the associated new transaction.
6. The method of claim 2, wherein, during the generation of the directed acyclic graph, at least one of weight parameters is modified based.
7. The method of claim 6, wherein the modified weight parameter is calculated based upon the weight parameter of the associated transaction and at least one ranking for another transaction in conflict with the associated transaction.
8. A system for directed acyclic graph (DAG) based transaction processing in a distributed ledger, comprising: a distributed ledger framework, comprising a blockchain ledger, the blockchain ledger comprising a plurality of blocks, each block comprising a record of at least one transaction of a plurality of transactions; wherein upon receiving instructions to commit a plurality of new transactions to the blockchain ledger, each of the plurality of new transactions being associated with a weight parameter, collisions are detected between the plurality of new transactions; wherein a directed acyclic graph is generated, the directed acyclic graphic comprising each of the plurality of new transactions; and wherein based upon the generated directed acyclic graph, a set of the plurality of new transactions is recorded to at least one new block of the blockchain ledger.
9. The system of claim 8, wherein the generated directed acyclic graph is based upon at least the weight parameter of each of the plurality of new transactions.
10. The system of claim 9, wherein at least one of the weight parameters is provided via an input.
11. The system of claim 9, wherein at least one of weight parameters is automatically derived.
12. The system of claim 9, wherein at least one of the weigh parameters is indicated within the associated new transaction.
13. The system of claim 9, wherein, during the generation of the directed acyclic graph, at least one of weight parameters is modified based.
14. The system of claim 13, wherein the modified weight parameter is calculated based upon the weight parameter of the associated transaction and at least one ranking for another transaction in conflict with the associated transaction.
15. A non-transitory computer readable storage medium having instructions thereon for directed acyclic graph (DAG) based transaction processing in a distributed ledger, which when read and executed cause a computer to perform steps comprising: providing, at a distributed ledger framework, a blockchain ledger, the blockchain ledger comprising a plurality of blocks, each block comprising a record of at least one transaction of a plurality of transactions; upon receiving instructions to commit a plurality of new transactions to the blockchain ledger, each of the plurality of new transactions being associated with a weight parameter, detecting collisions between the plurality of new transactions; generating a directed acyclic graph comprising each of the plurality of new transactions; and based upon the generated directed acyclic graph, recording a set of the plurality of new transactions to at least one new block of the blockchain ledger.
16. The non-transitory computer readable storage medium of claim 15, wherein the generated directed acyclic graph is based upon at least the weight parameter of each of the plurality of new transactions.
17. The non-transitory computer readable storage medium of claim 16, wherein at least one of the weight parameters is provided via an input.
18. The non-transitory computer readable storage medium of claim 16, wherein at least one of weight parameters is automatically derived.
19. The non-transitory computer readable storage medium of claim 16, wherein at least one of the weigh parameters is indicated within the associated new transaction.
20. The non-transitory computer readable storage medium of claim 16, wherein, during the generation of the directed acyclic graph, at least one of weight parameters is modified based; and wherein the modified weight parameter is calculated based upon the weight parameter of the associated transaction and at least one ranking for another transaction in conflict with the associated transaction.

U.S. Patent No. 11182379
1. A system for directed acyclic graph (DAG) based transaction processing in a distributed ledger comprising: a computer comprising one or more microprocessors; an enterprise-grade, distributed ledger framework; and a distributed ledger fabric at the enterprise-grade, distributed ledger framework, the distributed ledger fabric handling a plurality of transactions arranged in a linear record of recorded blocks, each recorded block comprising at least one transaction of the plurality of transactions; a collision detector, wherein the collision detector detects a plurality of collisions between a new plurality of transactions that are attempting to be committed to a new block of the linear record; a ranking generator, wherein the ranking generator, upon detection of the plurality of collisions, adds an initial weight parameter of a plurality of initial weight parameters to each of the new plurality of transactions, and wherein the ranking generator generates a DAG, wherein at least one vertex of the DAG comprises a ranking number; and a transaction picker, wherein transaction picker selects a set of the new plurality of transactions to commit to the new block of the linear record, the set being determined based upon the generated DAG.
2. The system of claim 1, wherein the plurality of initial weight parameters are provided via an input.
3. The system of claim 1, wherein the plurality of initial weight parameters are automatically derived.
4. The system of claim 3, wherein the derivation of the plurality of initial weight parameters is based upon at least a relative importance of each of the plurality of transactions.
5. The system of claim 1, wherein the generated DAG calculates a ranking for each of the plurality of transactions, wherein the calculated ranking for each of the plurality of transactions is one of an original weight parameter assigned to a transaction or a modified weight parameter.
6. The system of claim 5, wherein each modified weight parameter is calculated based upon an initial weight parameter of a subject transaction and at least one ranking for a transaction in conflict with the subject transaction.
7. The system of claim 1, wherein each transaction of the set of plurality of transactions to commit do not conflict.
8. A method for directed acyclic graph (DAG) based transaction processing in a distributed ledger, the method comprising: providing, at an enterprise-grade, distributed ledger framework, a distributed ledger fabric, the distributed ledger fabric handling a plurality of transactions arranged in a linear record of recorded blocks, each recorded block comprising at least one transaction of the plurality of transactions; detecting, by a collision detector, a plurality of collisions between a new plurality of transactions that are attempting to be committed to a new block of the linear record; upon detection of the plurality of collisions, adding, by a ranking generator, an initial weight parameter of a plurality of initial weight parameters to each of the plurality of transactions, and wherein the ranking generator generates a DAG, wherein at least one vertex of the DAG comprises a ranking number; and selecting, by a transaction picker, a set of the new plurality of transactions to commit to the new block of the linear record, the set being determined based upon the generated DAG.
9. The method of claim 8, wherein the plurality of initial weight parameters are provided via an input.
10. The method of claim 8, wherein the plurality of initial weight parameters are automatically derived.
11. The method of claim 10, wherein the derivation of the plurality of initial weight parameters is based upon at least a relative importance of each of the plurality of transactions.
12. The method of claim 8, wherein the generated DAG calculates a ranking for each of the plurality of transactions, wherein the calculated ranking for each of the plurality of transactions is one of an original weight parameter assigned to a transaction or a modified weight parameter.
13. The method of claim 12, wherein each modified weight parameter is calculated based upon an initial weight parameter of a subject transaction and at least one ranking for a transaction in conflict with the subject transaction.
14. The method of claim 8, wherein each transaction of the set of plurality of transactions to commit do not conflict.
15. A non-transitory computer readable storage medium having instructions thereon for a directed acyclic graph (DAG) based transaction processing in a distributed ledger, which when read and executed cause one or more computers to perform steps comprising: providing, at an enterprise-grade, distributed ledger framework, a distributed ledger fabric, the distributed ledger fabric handling a plurality of transactions arranged in a linear record of recorded blocks, each recorded block comprising at least one transaction of the plurality of transactions; detecting, by a collision detector, a plurality of collisions between a new plurality of transactions that are attempting to be committed to a new block of the linear record; upon detection of the plurality of collisions, adding, by a ranking generator, an initial weight parameter of a plurality of initial weight parameters to each of the plurality of transactions, and wherein the ranking generator generates a DAG, wherein at least one vertex of the DAG comprises a ranking number; and selecting, by a transaction picker, a set of the new plurality of transactions to commit to the new block of the linear record, the set being determined based upon the generated DAG.
16. The non-transitory computer readable storage of claim 15, wherein the plurality of initial weight parameters are provided via an input.
17. The non-transitory computer readable storage of claim 15, wherein the plurality of initial weight parameters are automatically derived.
18. The non-transitory computer readable storage of claim 17, wherein the derivation of the plurality of initial weight parameters is based upon at least a relative importance of each of the plurality of transactions.
19. The non-transitory computer readable storage of claim 15, wherein the generated DAG calculates a ranking for each of the plurality of transactions, wherein the calculated ranking for each of the plurality of transactions is one of an original weight parameter assigned to a transaction or a modified weight parameter.
20. The non-transitory computer readable storage of claim 19, wherein each modified weight parameter is calculated based upon an initial weight parameter of a subject transaction and at least one ranking for a transaction in conflict with the subject transaction.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. While the claims recite a series of steps or acts to be performed, a statutory "process" under 35 U.S.C. 101 must (1) be tied to particular machine, or (2) transform underlying subject matter. The Applicant's method of claim 1 including steps of providing, receiving, generating, recording  are broad enough that the claim could be completely performed mentally, verbally or without a machine nor is any transformation apparent.
Thus, claim 1 are non-statutory since they are not requisitely tied to another statutory class and they do not requisitely transform underlying subject matter to different state or thing.

Claim 8 indicate a system that comprises various units such as a "a distributed ledger framework”, “a blockchain ledger”. However, such units lack tangible hardware devices or tangible storage to process the system and thus could be considered as software. The claims fail to comply with 35 USC 101 for not provided a tangible storage medium (e.g., memory) or hardware (e.g., a processor) to process the system claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yong  (US 20190282906) in view of Matteo et al. “Distributed Ledger Technology: Blockchain Compared to Directed Acyclic Graph”, University of Zagreb, Faculty of Electrical Engineering and Computing, 04/26/2018, (hereafter Matteo).

Regarding claim 1, Yong discloses:  A method for directed acyclic graph (DAG) based transaction processing in a distributed ledger, comprising:
providing, at a distributed ledger framework, a blockchain ledger, the blockchain ledger comprising a plurality of blocks, each block comprising a record of at least one transaction of a plurality of transactions (Yong [fig. 1A and 0025; 0029] discloses: a blockchain ledger comprises a digital ledger shared across public and private peer to peer networks, these digital ledgers are tamper proof and record transactions); 
 upon receiving instructions to commit a plurality of new transactions to the blockchain ledger, , detecting collisions between the plurality of new transactions (Yong [0135] discloses: the instruction; [0110; 0111] discloses: identified quantity of the virtual asset to be transferred. That is, the “Miner” Device B may check that if all intended transactions involving the transferor account were to complete); 
generating a directed acyclic graph comprising each of the plurality of new transactions (Yong [0127] discloses: a distributed directed acyclic graph ledger include the number of blocks are generated); and 
based upon the generated directed acyclic graph, recording a set of the plurality of new transactions to at least one new block of the blockchain ledger (Yong [0111] discloses: generates a block recording the verified transactions and update its copy to the blockchain ledger by appending the new block).
Yong didn’t disclose, but each of the plurality of new transactions being associated with a weight parameter (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted  for selecting the wining transaction is the one that gained the most votes with regards to the voters weight for conflict resolution; [section VII Conclusion] discloses the DAG based ledgers store transactions as edges in an directed acyclic graph ).
Yong and Matteo are analogous art because they are in the same field of endeavor, distributed ledger technology. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Yong, to include the teaching of Matteo, in order to accomplish conflict resolution. The suggestion/motivation to combine is used to represent DAG to prevent over-generation of transactions and resolve conflicts. 

Regarding claim 2, Yong as modified discloses:  The method of claim 1, wherein the generated directed acyclic graph is based upon at least the weight parameter of each of the plurality of new transactions (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted for selecting the wining transaction is the one that gained the most/relative importance votes with regards to the voters weight for conflict resolution). .
Regarding claim 3, Yong as modified discloses:   The method of claim 2, wherein at least one of the weight parameters is provided via an input (Matteo [IV-B “Directed Acyclic Graph] discloses: it receives a majority vote/weight for the send and receive transaction, voting on conflicts). 
Regarding claim 4, Yong as modified discloses:   The method of claim 2, wherein at least one of weight parameters is automatically derived (Matteo [III-B “Directed Acyclic Graph] discloses: their votes are weighted a representative’s weight is calculated as the sum of all balances for accounts that chose this representative). 
Regarding claim 5, Yong as modified discloses:   The method of claim 2, wherein at least one of the weigh parameters is indicated within the associated new transaction (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted for selecting the wining transaction is the one that gained the most/relative importance votes with regards to the voters weight for conflict resolution). 
Regarding claim 6, Yong as modified discloses:   The method of claim 2, wherein, during the generation of the directed acyclic graph, at least one of weight parameters is modified based (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted  for selecting the wining transaction is the one that gained the most votes with regards to the voters weight for conflict resolution; [section VII Conclusion] discloses the DAG based ledgers store transactions as edges in an directed acyclic graph ).
Regarding claim 7, Yong as modified discloses:   The method of claim 6, wherein the modified weight parameter is calculated based upon the weight parameter of the associated transaction and at least one ranking for another transaction in conflict with the associated transaction (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted  for selecting the wining transaction is the one that gained the most votes with regards to the voters weight for conflict resolution; [section VII Conclusion] discloses the DAG based ledgers store transactions as edges in an directed acyclic graph ).
Regarding claim 8, Yong as modified discloses:   A system for directed acyclic graph (DAG) based transaction processing in a distributed ledger, comprising:
 a distributed ledger framework, comprising a blockchain ledger, the blockchain ledger comprising a plurality of blocks, each block comprising a record of at least one transaction of a plurality of transactions (Yong [fig. 1A and 0025; 0029] discloses: a blockchain ledger comprises a digital ledger shared across public and private peer to peer networks, these digital ledgers are tamper proof and record transactions); 
wherein upon receiving instructions to commit a plurality of new transactions to the blockchain ledger,  collisions are detected between the plurality of new transactions(Yong [0135] discloses: the instruction; [0110; 0111] discloses: identified quantity of the virtual asset to be transferred. That is, the “Miner” Device B may check that if all intended transactions involving the transferor account were to complete); 

wherein a directed acyclic graph is generated, the directed acyclic graphic comprising each of the plurality of new transactions(Yong [0127] discloses: a distributed directed acyclic graph ledger include the number of blocks are generated);  and 
wherein based upon the generated directed acyclic graph, a set of the plurality of new transactions is recorded to at least one new block of the blockchain ledger (Yong [0111] discloses: generates a block recording the verified transactions and update its copy to the blockchain ledger by appending the new block).
Yong didn’t disclose, but each of the plurality of new transactions being associated with a weight parameter (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted  for selecting the wining transaction is the one that gained the most votes with regards to the voters weight for conflict resolution; [section VII Conclusion] discloses the DAG based ledgers store transactions as edges in an directed acyclic graph ).
Yong and Matteo are analogous art because they are in the same field of endeavor, distributed ledger technology. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Yong, to include the teaching of Matteo, in order to accomplish conflict resolution. The suggestion/motivation to combine is used to represent DAG to prevent over-generation of transactions and resolve conflicts. 
Regarding claim 9, Yong as modified discloses:   The system of claim 8, wherein the generated directed acyclic graph is based upon at least the weight parameter of each of the plurality of new transactions (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted for selecting the wining transaction is the one that gained the most/relative importance votes with regards to the voters weight for conflict resolution). 
Regarding claim 10, Yong as modified discloses:   The system of claim 9, wherein at least one of the weight parameters is provided via an input(Matteo [IV-B “Directed Acyclic Graph] discloses: it receives a majority vote/weight for the send and receive transaction, voting on conflicts). 
Regarding claim 11, Yong as modified discloses:   The system of claim 9, wherein at least one of weight parameters is automatically derived (Matteo [III-B “Directed Acyclic Graph] discloses: their votes are weighted a representative’s weight is calculated as the sum of all balances for accounts that chose this representative). 
Regarding claim 12, Yong as modified discloses:   The system of claim 9, wherein at least one of the weigh parameters is indicated within the associated new transaction(Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted for selecting the wining transaction is the one that gained the most/relative importance votes with regards to the voters weight for conflict resolution). 
Regarding claim 13, Yong as modified discloses:   The system of claim 9, wherein, during the generation of the directed acyclic graph, at least one of weight parameters is modified based (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted  for selecting the wining transaction is the one that gained the most votes with regards to the voters weight for conflict resolution; [section VII Conclusion] discloses the DAG based ledgers store transactions as edges in an directed acyclic graph ).

Regarding claim 14, Yong as modified discloses:   The system of claim 13, wherein the modified weight parameter is calculated based upon the weight parameter of the associated transaction and at least one ranking for another transaction in conflict with the associated transaction (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted  for selecting the wining transaction is the one that gained the most votes with regards to the voters weight for conflict resolution; [section VII Conclusion] discloses the DAG based ledgers store transactions as edges in an directed acyclic graph ).

Regarding claim 15,  Yong as modified discloses:   A non-transitory computer readable storage medium having instructions thereon for directed acyclic graph (DAG) based transaction processing in a distributed ledger, which when read and executed cause a computer to perform steps comprising: 
providing, at a distributed ledger framework, a blockchain ledger, the blockchain ledger comprising a plurality of blocks, each block comprising a record of at least one transaction of a plurality of transactions (Yong [fig. 1A and 0025; 0029] discloses: a blockchain ledger comprises a digital ledger shared across public and private peer to peer networks, these digital ledgers are tamper proof and record transactions); 
 upon receiving instructions to commit a plurality of new transactions to the blockchain ledger,  detecting collisions between the plurality of new transactions(Yong [0135] discloses: the instruction; [0110; 0111] discloses: identified quantity of the virtual asset to be transferred. That is, the “Miner” Device B may check that if all intended transactions involving the transferor account were to complete);  
generating a directed acyclic graph comprising each of the plurality of new transactions (Yong [0127] discloses: a distributed directed acyclic graph ledger include the number of blocks are generated); and 
based upon the generated directed acyclic graph, recording a set of the plurality of new transactions to at least one new block of the blockchain ledger(Yong [0111] discloses: generates a block recording the verified transactions and update its copy to the blockchain ledger by appending the new block).
Yong didn’t disclose, but each of the plurality of new transactions being associated with a weight parameter (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted  for selecting the wining transaction is the one that gained the most votes with regards to the voters weight for conflict resolution; [section VII Conclusion] discloses the DAG based ledgers store transactions as edges in an directed acyclic graph ).
Yong and Matteo are analogous art because they are in the same field of endeavor, distributed ledger technology. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Yong, to include the teaching of Matteo, in order to accomplish conflict resolution. The suggestion/motivation to combine is used to represent DAG to prevent over-generation of transactions and resolve conflicts. 
Regarding claim 16, Yong as modified discloses:   The non-transitory computer readable storage medium of claim 15, wherein the generated directed acyclic graph is based upon at least the weight parameter of each of the plurality of new transactions (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted for selecting the wining transaction is the one that gained the most/relative importance votes with regards to the voters weight for conflict resolution). 
Regarding claim 17, Yong as modified discloses:   The non-transitory computer readable storage medium of claim 16, wherein at least one of the weight parameters is provided via an input (Matteo [IV-B “Directed Acyclic Graph] discloses: it receives a majority vote/weight for the send and receive transaction, voting on conflicts). 
Regarding claim 18, Yong as modified discloses:   The non-transitory computer readable storage medium of claim 16, wherein at least one of weight parameters is automatically derived (Matteo [III-B “Directed Acyclic Graph] discloses: their votes are weighted a representative’s weight is calculated as the sum of all balances for accounts that chose this representative). 
Regarding claim 19, Yong as modified discloses:   The non-transitory computer readable storage medium of claim 16, wherein at least one of the weigh parameters is indicated within the associated new transaction (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted for selecting the wining transaction is the one that gained the most/relative importance votes with regards to the voters weight for conflict resolution). 
Regarding claim 20, Yong as modified discloses:   The non-transitory computer readable storage medium of claim 16, wherein, during the generation of the directed acyclic graph, at least one of weight parameters is modified based (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted  for selecting the wining transaction is the one that gained the most votes with regards to the voters weight for conflict resolution; [section VII Conclusion] discloses the DAG based ledgers store transactions as edges in an directed acyclic graph ); and wherein the modified weight parameter is calculated based upon the weight parameter of the associated transaction and at least one ranking for another transaction in conflict with the associated transaction (Matteo [III-B “Directed Acyclic Graph] discloses: transaction votes are weighted  for selecting the wining transaction is the one that gained the most votes with regards to the voters weight for conflict resolution; [section VII Conclusion] discloses the DAG based ledgers store transactions as edges in an directed acyclic graph ).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/             Examiner, Art Unit 2161